DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative Shen Bin Wu on April 28, 2022.
The application has been amended as follows. 
In claims:
In claim 11, line 13, “the main portion of the screw” has been amended to --a main portion of the screw--.
In claim 11, line 14, “the head portion of the screw” has been amended to --a head portion of the screw--.
In claim 14, line 2, “a main portion and a head portion connected to the main portion” has been amended to --the main portion and the head portion connected to the main portion--.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “wherein the buffer layer comprises an opening aligned with the screw hole of the top plate; a first thermal interface material (TIM) disposed between the at least one device and the top plate, wherein the first TIM is embedded in and in contact with the buffer layer; and a screw, penetrating through the bottom plate, the wafer level package and the screw hole of the top plate, and the screw comprising an external thread engaged to the internal thread of the top plate” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. For example, the prior art of record does not teach “wherein the buffer element comprises a first opening and a second opening, wherein the first and second openings extend through the buffer element; a thermal interface material (TIM), disposed in the first opening of the buffer element and in contact with the semiconductor package and the top plate; a screw, penetrating through the second opening of the buffer element and securing the bottom plate, the semiconductor package, the buffer element and the top-3-Customer No.: 31561Application No.: 16/941,541 Docket No.: 099918-US-PAplate; and a pair of washers, sleeving a main portion of the screw, wherein the pair of washers are between the first plate and a head portion of the screw” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11. For example, the prior art of record does not teach “a buffer layer, disposed between the wafer form structure and the second plate; a first thermal interface material (TIM) disposed between the device and the second plate, wherein the first TIM is surrounded by and in contact with the buffer layer; and a screw, penetrating through the first plate, the insulating encapsulant, the redistribution and the second plate, wherein the screw comprises a main portion and a head portion connected to the main portion; and a pair of washers, sleeving the main portion of the screw and disposed between the first plate and the head portion of the screw, wherein each washer among the pair of washers comprises a first ring-shaped surface and a second ring-shaped surface opposite to the first ring-shaped surface, each washer among the pair of washers comprises cams arranged on the first ring-shaped surface, each washer among the pair of washers comprises seizing ridges distributed on the second ring-shaped surface, and the pair of washers join together through the cams” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 8:00 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        April 28, 2021